Citation Nr: 0619082	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-35 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to March 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that, in his October 2003 substantive appeal, 
the veteran raised the issue of other disabilities, including 
arthritis and hypertension, for which he may wish to pursue 
service connection claims.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In July 1998, the Board denied a request to reopen a 
claim of entitlement to service connection for a back 
condition.  That decision is final.  

2.  Evidence received since the July 1998 Board decision is 
duplicative of evidence previously submitted, and does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a back condition is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  December 2002 and July 2003 
letters informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in December 2002 and July 2003, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  The December 2002 letter notified the veteran of 
the evidence and information required to reopen a new and 
material evidence claim and defined what qualifies as "new" 
and "material" evidence.  See Kent v. Nicholson, No. 04-181 
(March 31, 2006).  The December 2002 letter also stated the 
specific basis upon which the veteran's claim was denied, 
that the veteran had not demonstrated an in-service disease 
or injury, and of the types of new and material evidence he 
should submit in connection with his claim to reopen.  The 
veteran demonstrated his understanding of these requirements 
by submitting the names, addresses, phone numbers, and 
approximate dates of treatment received from private 
physicians during and shortly after service.  The September 
2003 statement of the case and the March 2003 notice of the 
RO rating decision provide additional notice of the relevant 
laws and regulations.  The Board notes that the December 2002 
letter was sent to the appellant prior to the March 2003 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes that the July 2003 letter explicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  Additionally, the 
December 2002 notice implicitly informed him of this duty.  
This notice advised the veteran to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  As the present appeal involves a new and material 
evidence claim of service connection for a back disability, 
VA believes that the Dingess/Hartman analysis must be 
applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for a back 
disability, but there has been no notice of the types of 
evidence necessary to demonstrate the severity of the 
disability or establish an effective date for any service 
connection granted.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in December 2002 and July 2003 in which it 
advised the veteran of the need to submit evidence 
demonstrating the existence of his claimed disability.  Since 
the Board concludes below that new and material evidence has 
not been submitted to reopen a claim of service connection 
for a back disability, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  With respect to the issue on 
appeal involving whether a previously denied claim may be 
reopened, VA's duty to assist the veteran in the development 
of his claim is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  Because the VA has not 
received new and material evidence to reopen the back 
disability claim, VA is not obligated to provide a medical 
examination.  See 38 C.F.R. § 3.159(c)(4)(iii).  While no 
further action is necessary to assist the claimant with this 
claim, service medical records (SMRs) have been obtained and 
are associated with the claims folder.  Some private medical 
records identified by the veteran in a December 2002 
statement have already been obtained by VA, while a January 
2003 letter from a private physician indicates the veteran's 
1959 records have been destroyed.  See 38 C.F.R. 
§ 3.159(c)(1).  The veteran has not alluded to any evidence 
that has not been obtained that would tend to show or relate 
to an in-service back disability that may be related to a 
current back disability.  



Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Certain conditions, such as arthritis will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service. Id.  To prevail on the issue of service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

In its July 1998 denial, the Board determined the veteran had 
not established the second and third elements that would 
entitle him to service connection for a back disability.  The 
Board noted that evidence submitted since the prior final 
denial of the veteran's claim was not new, as it was merely 
cumulative of evidence that had already been considered.  The 
Board also found that this evidence was not material because 
it did not relate to the unproven elements of whether the 
veteran sustained a back injury while in service and whether 
there is a connection between the veteran's military service 
and his current disability.  Because the veteran has already 
proved the existence of a current back disability (the first 
element), more evidence that he currently has a back 
disability is not sufficient to reopen his claim.  Instead, 
to successfully reopen his claim, the veteran must submit new 
evidence that is relevant to demonstrating he injured his 
back while in service (the second element) and that there is 
a link between the in-service injury and his current back 
disability (the third element).

Since the July 1998 denial of his service connection claim, 
the veteran has submitted medical records and statements from 
family members as evidence in support of his claim of service 
connection for a back disability.  However, because such was 
already considered as part of the record in or before July 
1998, the medical records and family testimony evidence is 
not new and is insufficient to reopen his claim. 

The veteran has also submitted his own statements describing 
the circumstances surrounding his back injury while serving 
in Korea in 1956.  Specifically, a July 2003 statement is to 
the effect that his current back disability was not caused by 
post-service accidents but in fact attributable to service.  
This evidence is neither new nor material.  Statements to the 
same effect were previously considered.  Again, evidence will 
be considered material if it is probative of the 
unestablished elements of the veteran's claim and raises a 
reasonable possibility of substantiating the claim.  To 
contain probative value, this evidence cannot be inherently 
false or untrue, and it cannot be provided by a person who is 
not competent to provide it.  To be considered competent to 
testify as to the cause of a current disability, an 
individual must possess the education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a layperson, the veteran is only competent to 
state his obervations regarding injury and to describe his 
symptoms; he is not competent to diagnose a specific 
disability or to provide evidence that is probative to 
whether an in-service injury is the cause of his current back 
pain.  Id.  As such, the July 2003 statement among other 
received lay statements are insufficient to reopen the claim. 

In the absence of a competent and probative medical opinion 
to support the theory that his current back disability is 
linked to military service, the veteran cannot establish the 
third element of his service connection claim.  Nor has the 
veteran provided evidence that is probative to whether he 
suffered a back injury in-service.  
Therefore, the veteran has not submitted new and material 
evidence, and his request to reopen must be denied.


ORDER

Because new and material evidence has not been received, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a back disability is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


